Citation Nr: 0519072	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-30 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C, and, 
if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had military service from August 1969 to June 
1971.  Service in Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Togus, Maine.  The Regional Office (RO) in 
Buffalo, New York has processed the case since that time.

Although the veteran initially requested a Board hearing in 
connection with his claim, he withdrew his hearing request in 
July 2004.


FINDINGS OF FACT

1.  A March 1972 rating decision denied entitlement to 
service connection for viral hepatitis; the veteran did not 
appeal this decision.

2.  An unappealed June 1973 rating decision continued the 
denial of service connection for viral hepatitis.

3.  Evidence received since the June 1973 rating decision is 
not duplicative or cumulative of evidence previously of 
record and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran's hepatitis C originated in service as the 
result of intravenous drug abuse.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for hepatitis C.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  Hepatitis C was not incurred or aggravated in the line of 
duty.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.CA. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.   

With respect to claims to reopen, the VCAA left intact the 
requirement that a claimant must first present new and 
material evidence before VA may address the claim on the 
merits.  See 38 U.S.C.A. §§ 5103A(f), 5108.  VA has 
promulgated regulations providing a duty on the part of VA to 
assist a claimant in obtaining evidence in support of a claim 
to reopen.  As will be discussed in further detail below, 
however, the Board agrees with the RO that the veteran's 
claim is reopened.  Moreover, the record reflects that VA has 
obtained all relevant evidence identified by the veteran, and 
for which he provided authorization for VA to obtain.  VA's 
duty to assist the veteran, including under 38 U.S.C.A. 
§ 5103A, has been fulfilled.

The record also reflects that the veteran was afforded a VA 
medical examination in January 2002 addressing the etiology 
of his hepatitis C.  His representative argues that the 
examination is inadequate because it did not respond to an 
"argument," made by a Dr. A. Strapko in a September 2000 
statement, that the use of a jet injector was a possible 
source of hepatitis C transmission in the veteran.  The 
representative also contends that Veterans Benefits 
Administration (VBA) Fast Letter 04-13 (June 29, 2004) 
required that the VA examiner explain in detail why the use 
of a jet injector in service was not the source of hepatitis 
C infection, and required the examiner to fully discuss each 
potential mode of transmission.

The Board finds that Fast Letter 04-13 when read in context, 
and when read as a whole, requires an examiner who determines 
that use of a jet injector in service was the source of a 
hepatitis C infection to explain the basis for his or her 
opinion.  In this case, the veteran has presented evidence 
suggesting that this mode of transmission was a possibility, 
but the evidence does not explain why this is so, or state 
that there was a 50/50 chance that a jet gun was the source 
of transmission.  In light of this fact, and while the Fast 
Letter also requires a "full discussion of all modes of 
transmission," the fact that the appellant himself mentioned 
multiple possible theories, but not the jet gun, as modes of 
transmission to the January 2002 examiner must mean that the 
appellant himself does not believe the jet gun theory to 
warrant full discussion.  Hence, the Board finds that any 
error in the January 2002 examiner's decision not to 
specifically discuss this theory, to be harmless.  Mayfield 
v. Nicholson, 19 Vet.App. 103 (2005).  Consequently, the 
January 2002 examination is adequate for the purpose of 
adjudicating the veteran's claim, and that VBA's Fast Letter 
04-13 does not require remand for an additional examination 
or opinion.

With respect to VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
to advise him of the respective responsibilities of each 
party in obtaining evidence in connection with the instant 
claim, and to advise him to submit any evidence in his 
possession, the record reflects that VA sent him 
correspondence in April 2003 providing the requisite 
38 U.S.C.A. § 5103(a) notice.  His claim was thereafter re-
adjudicated in an August 2003 rating decision.  Hence, the 
veteran has received the notice to which he is entitled under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Moreover, while VA provided the veteran with full VCAA notice 
after the initial adjudication of his claim, the out-of-
sequence VCAA notice is not prejudicial to him.  He has been 
collectively advised, via the April 2002 rating decision, 
April 2003 correspondence, and August 2003 statement of the 
case, what information and evidence is necessary to 
substantiate the claim, what evidence he is responsible for 
obtaining, and what evidence VA will obtain on his behalf.  
Moreover, the record reflects that VA has obtained all 
available medical records identified by him.  At this stage 
of the appeal, no further notice is needed to comply with the 
VCAA, and that the failure to provide the veteran with VCAA 
notice prior to the April 2002 adjudication did not affect 
the essential fairness of the adjudication, and therefore was 
not prejudicial to him.  Mayfield; Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board points out that the veteran 
has not explained how any error in the timing or content of 
the VCAA notice has prejudiced him.  

The Board also notes that the veteran has not identified any 
additional records for which VA has not either secured, or at 
least made an attempt to secure.  Although the record 
reflects that the veteran's service entrance examination is 
not on file, and that he claims he was treated in service by 
a psychiatrist (notes for which are not included in the 
service medical records), the National Personnel Records 
Center has on several occasions indicated that no additional 
service medical records are available.  He also apparently 
has submitted those service medical records in his 
possession.  In sum, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  38 U.S.C.A. §§ 5103, 5103A.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. 
§ 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 (1998).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, service connection for viral hepatitis was 
denied in a March 1972 rating decision.  The veteran was 
notified of the rating decision and of his appellate rights 
with respect thereto, but did not appeal.  An unappealed June 
1973 rating decision continued the denial of service 
connection for hepatitis.  Consequently, service connection 
for hepatitis may be considered on the merits only if new and 
material evidence has been received since the time of the 
June 1973 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The evidence on file at the time of the June 1973 rating 
decision included service medical records showing that the 
veteran was hospitalized overseas beginning in February 1971 
for the treatment of hepatitis described as probably serum 
and infectious hepatitis combined.  While hospitalized he 
admitted to injecting heroin in Vietnam, and using marijuana 
with patients who were known to have jaundice.  A 
gastroenterologist concluded that the veteran had relapsing 
hepatitis probably from a combination of short and long term 
incubation hepatitis with exposure to intravenous (IV) drugs 
and infectious hepatitis.  A liver biopsy in March 1971 
confirmed the presence of viral hepatitis.  After being 
returned to the United States the veteran was asymptomatic.  
Liver function tests were normal and his physicians believed 
he had recovered from the hepatitis.  He was transferred to 
medical hold to await an early discharge.  

The service medical records, including his May 1971 discharge 
examination, are silent for any reference to tattoos.  The 
discharge examination report notes a diagnosis of viral 
hepatitis (resolved), indicates that his military occupation 
specialty was as a cook, and records the appellant's claim of 
a history of nervous trouble and frequent trouble sleeping.

The evidence on file in June 1973 also included a DD Form 214 
for the veteran showing that he served as a cook; the form 
does not reference any training for duties as a medic.

The evidence on file in June 1973 also included VA treatment 
reports for September 1971 to May 1972 showing that in 
September 1971 the veteran reported experiencing right upper 
quadrant symptoms.  They also showed a December 1971 VA 
psychiatric examination which diagnosed a heroin addiction, 
and a preservice history of amphetamine and LSD use.  In May 
1972, he reported using heroin intravenously Vietnam 
beginning in March 1970, with intermittent heroin use 
thereafter until January 1972.  The veteran further reported 
that he gradually increased his IV heroin use between June 
1970 and October 1971 to about 15 bags.  The clinicians 
diagnosed heroin drug dependence.

A November 1971 VA examination diagnosed abnormal liver 
function secondary to viral hepatitis.  The examiner did not 
report finding any tattoos on physical examination of the 
veteran.

Evidence previously considered also included a February 1972 
statement by a VA psychologist who indicates that 
psychological testing was ordered for the veteran as his use 
of heroin was felt to suggest a psychological component.  The 
psychologist noted that the veteran's hepatitis presumably 
resulted from intravenous heroin use.

The evidence on file at the time of the June 1973 rating 
decision lastly included statements by the veteran in which 
he indicated that he sought psychiatric treatment in Vietnam.

Pertinent evidence added to the record since the June 1973 
rating decision includes
a March 1977 statement from Delphi House indicating that the 
veteran was first seen at that facility in 1972 for drug 
rehabilitation; the statement notes that he was treated for 
chronic substance abuse, but not treated for any medical 
condition.

The evidence added to the record also includes an April 1977 
statement from the Rochester Mental Health Center indicating 
that in 1972 the veteran presented for heroin detoxification.  
The statement notes that he made several attempts at 
detoxification, and was later seen for nondrug-related 
problems (mainly anxiety).  The Center indicates that the 
veteran was not treated for physical problems and that no 
information was available concerning any hepatitis.

Evidence added to the record since the June 1973 rating 
decision includes private medical records for January 1986 to 
September 2001.  A May 2000 entry records a history of IV 
substance abuse in the early 1970s.  A June 2000 entry by Dr. 
A. Strapko indicates that the veteran was recently diagnosed 
with hepatitis C.  He noted that "[s]ince [the veteran's] 
last IV drug use was about 30 years ago, he has probably had 
this infection for the last 30 years."

In a September 2000 statement, Dr. A. Strapko indicated that 
it was possible that the veteran contracted hepatitis C in 
service.  He notes that the veteran had a history of IV drug 
use in service, but that pneumonic injections in service 
could also have exposed the appellant to the virus.  Dr. 
Strapko also indicated that the veteran worked as a medic and 
was in contact with blood in service.

The newly added evidence also includes the report of a 
January 2002 VA examination of the veteran.  He reported 
being diagnosed with hepatitis C in 2000.  With respect to 
risk factors for hepatitis, he reported that while in Vietnam 
he used heroin intravenously and smoked marijuana.  He also 
reported coming into contact with dead soldiers, and placing 
the corpses in body bags.  He also admitted to engaging in 
high-risk sexual activity at some point, and having a tattoo 
placed on his right forearm in the 1970s.  The examiner 
diagnosed hepatitis C, and concluded that the most likely 
etiology for the virus was the intravenous use of heroin in 
service.  The examiner clarified that it was more than likely 
that the hepatitis C originated in service.  

The evidence added to the record includes a copy of Fast 
Letter 04-13 (June 29, 2004) prepared by the VBA, as well as 
a copy of a Training Letter also prepared by the VBA.  The 
Fast Letter indicates that the hepatitis C virus is spread 
primarily by contact with blood and blood products, and that 
IV drug users represent the group with the highest incidence 
of infection within that category.  The Fast Letter also 
notes that the chances of sexual transmission of the 
hepatitis C virus are low.  The Fast Letter also notes that a 
possible source of hepatitis C transmission is the use of 
contaminated needles used in tattooing.  The Fast Letter 
lastly concludes that while there are no case reports of 
hepatitis C being transmitted through an airgun injector, 
such a source of transmission is biologically plausible.  The 
training letter indicates that there is no known instance of 
hepatitis C infection through the use of intramuscular 
vaccination gun injections. 

Also added to the record since June 1973 is an article from 
an unknown source received in May 2005.  The article notes 
that jet injector systems can transmit the minimum amount of 
blood required for the transmission of the hepatitis B virus.

The evidence added to the record lastly includes several 
statements by the veteran in which he asserts that his 
hepatitis C originated in service.  The appellant reported 
beginning to have sleep problems and nightmares after he 
returned from Vietnam.  In later statements he argues that 
his IV drug use began after he was first diagnosed with 
hepatitis in service.  He also denied engaging in high-risk 
sexual activity, and argued that he came into contact with 
wounded and dead soldiers in service, and also received his 
service vaccinations through the use of a jet injector.

As indicated above, the newly added evidence includes a 
September 2000 statement by Dr. Strapko identifying the use 
of jet injectors in service as a possible source of hepatitis 
C infection, as well as the January 2002 examination report 
clarifying that the veteran's hepatitis C did originate in 
service.  The Board concurs with the RO's April 2002 finding 
that this evidence is new and material in that it tends to 
substantiate previously unestablished facts pertinent to the 
underlying claim.  Hence, the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active service.

Service medical records show that the veteran was treated in 
service for viral hepatitis.  Dr. Strapko believes that the 
veteran's hepatitis C may be etiologically related to 
service, and the January 2002 VA examiner concluded that the 
hepatitis C originated in service.  Although the veteran used 
heroin intravenously for several months after service, and 
admitted in January 2002 to high risk sexual activity and 
tattooing occurring at some unknown point in time, the Board 
agrees that the veteran's current hepatitis C originated in 
service.

With respect, however,  to whether the disease was incurred 
in the line of duty, service medical records document the 
veteran's intravenous use of heroin, an illicit substance.  
Moreover, his current assertions to the contrary 
notwithstanding, the records clearly show that his IV drug 
use preceded the onset of the symptoms eventually attributed 
in service to hepatitis.  The veteran does not contend, and 
the record does not suggest, that the IV drug use was 
isolated or infrequent, particularly as he admitted in May 
1972 that he gradually increased the amount of heroin used 
intravenously even while in service.  While he reported to 
the December 1971 examiner that he used heroin to cope with 
tenseness, nightmares and anxiety in Vietnam, he apparently 
was using other illicit substances, including stimulants and 
hallucinogens, even before entering onto active duty, and his 
service medical records for the time he spent in Vietnam are 
silent for any psychiatric complaints.  Moreover, of 
controlling importance is the fact that there is no competent 
evidence suggesting that any IV drug use in service was 
precipitated by psychiatric or psychological factors, and 
service connection is not in effect for any psychiatric 
disorder.

In any event, the veteran's intravenous use of an illicit 
substance, namely heroin, clearly constitutes drug abuse 
pursuant to 38 C.F.R. § 3.301(d), and consequently any injury 
or disease, including hepatitis C infection, resulting from 
that drug abuse is not considered to have occurred in the 
line of duty.

The veteran contends that his hepatitis C did not originate 
from inservice IV drug abuse in service, but rather from the 
use of jet injectors, or from exposure to wounded and dead 
soldiers as a medic.  He also at one point reported receiving 
a tattoo on his right forearm, and engaging in high risk 
sexual activity.

Dr. Strapko's September 2000 statement acknowledges the 
veteran's history of IV drug use, but indicates that exposure 
to jet injector vaccinations was a possible source of 
transmission, as was the reported exposure to blood in the 
course of duties as a "medic."  The January 2002 examiner, 
in contrast, concluded that of all the potential sources of 
hepatitis C transmission in the veteran's case, the most 
likely source was the IV drug abuse.

In weighing these diverse statements the Board finds that 
there is no independent evidence showing that the veteran 
served as a medic in service, or that he otherwise came into 
contact with wounded and dead soldiers.  His service 
personnel records show that he was a cook, without any 
training as a medic.  In light of the totality of the record, 
the Board finds assertions that the appellant was a medic, or 
that he otherwise was exposed to the blood of other soldiers, 
to lack credibility.

The Board also notes that while he claims to have received a 
tattoo to his right forearm, his service medical records, 
including the report of his discharge examination, are silent 
for any reference to tattoos, as is the report of the October 
1971 VA examination which included examination of his skin.  
To the extent the veteran suggests that the tattoo was placed 
while he was in service, the Board finds his assertions also 
to lack credibility.

With respect to high risk sexual activity, there is no 
indication that the veteran was treated for sexually 
transmitted diseases in service, the January 2002 examiner 
did not indicate when the sexual activity in question 
occurred, and the veteran has since denied ever engaging in 
such activity.

Turning to the claimed jet injector use, the Board points out 
that there is no indication that such devices were used on 
the veteran.  Even assuming, however, that he did receive 
vaccinations through the use of a jet injector, and that the 
airgun injectors were used in a non-hygienic manner, the 
Board points out that Dr. Strapko only indicated that the use 
of such a device was a possible source of transmission in the 
appellant.  Contrary to the belief of the veteran's 
representative, Dr. Strapko did not suggest that the use of 
airgun injectors on the veteran were just as likely as the 
appellant's IV drug use to have transmitted the virus.  
Indeed, in his June 2000 treatment note Dr. Strapko suggested 
that he believed the veteran's IV drug use was the source of 
transmission.

In any event, the January 2002 VA examiner, after evaluating 
the veteran and reviewing the claims file (which at that 
point included Dr. Strapko's September 2000 statement), 
concluded that the most likely source of transmission of 
hepatitis C in the veteran was his IV drug use.  The Board 
points out that the examiner's opinion is supported by the 
veteran's own admissions that he used heroin intravenously 
for more than a year in service.

In short, the only competent evidence on file addressing 
which of the potential sources of hepatitis C infection in 
the veteran is also the most likely source indicates that the 
infection most likely occurred as the result of the 
appellant's IV drug abuse in service.

As indicated previously, a disease resulting from the abuse 
of drugs in service may not be considered to have been 
incurred in the line of duty, thereby precluding entitlement 
to direct service connection, including for any resulting 
infections.  As the evidence on file clearly shows that the 
veteran's hepatitis C resulted from the veteran's abuse of an 
illicit substance in service, the preponderance of the 
evidence is against the claim, and the claim for service 
connection for hepatitis C is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hepatitis C is 
reopened.  

Entitlement to service connection for hepatitis C is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


